ITEMID: 001-71920
LANGUAGEISOCODE: ENG
RESPONDENT: SWE
BRANCH: ADMISSIBILITY
DATE: 2005
DOCNAME: NAMND v. SWEDEN
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicant, Kjell Nämnd, is a Swedish national, who was born in 1948 and lives in Falun. He is represented before the Court by Anders Grahn, a lawyer practising in Falun. The Government are represented by their Agent, Mrs Inger Kalmerborn, of the Ministry for Foreign Affairs.
The facts of the case, as submitted by the parties, may be summarised as follows.
In the beginning of the 1990’s the applicant owned and ran several private limited companies. He was also employed in a leading position in a private limited company, called HN, which was not owned by him.
On 18 October 1994 the applicant was arrested and charged with bribery. A search was carried out at his home and office, during which approximately 90 files were seized. On 20 October 1994 the District Court of Sundsvall (Sundvalls Tingsrätt) remanded the applicant in custody. He, a cosuspect N, who was the managing director of HN, and three witnesses were heard, subsequent to which on 3 November 1994 the applicant was released. On 28 March 1995 the applicant was informed that he was also suspected of instigating a breach of trust. During the first half of 1995 the investigation authorities went through various documents and heard witnesses and, on 18 July 1995, the preliminary investigation report, which ran to 1,500 pages, was communicated to the applicant who was given until 25 August 1995 to submit comments and request additional investigative measures. At the applicant’s request, the time-limit was extended until 15 September 1995 and he was re-heard on 26 September 1995. N was also re-heard.
On 16 October 1995 the prosecution submitted an indictment to the District Court containing two counts. The first count concerned bribery alleging that the applicant in 1992, representing a private limited company, bought shares on two occasions from and via N in the company HN. The shares were sold at a price exceeding the real value by about 2 million Swedish kroner (SEK), equivalent to approximately 209,765 euros (EUR), in order to procure an improper profit for N. N was charged with taking the bribe. The second count concerned instigating a gross breach of trust, alleging that the applicant had made N grant the applicant’s private limited company an irregular loan from HN to pay the bribe. The loan was covered up by misleading book-keeping. By granting the loan, N abused his position as managing director of HN, to the detriment of his principal, and he was also charged with a gross breach of trust.
On 23 October 1995 the District Court invited the applicant to state within two weeks what evidence he wished to submit. The information was submitted by the applicant on 16 January 1996, almost three months later.
On 1 April 1996 the District Court scheduled the hearing to be held on 22 May 1996. On 30 April 1996 N requested that the hearing be adjourned. The applicant did not object. Instead the hearing was held on 23 October 1996 during which the applicant, N and two witnesses were heard and extensive written material submitted.
By judgment of 20 November 1996, the District Court convicted the applicant and N, in accordance with the indictment, pursuant to the Penal Code (brottsbalken) chapter 10 § 5, chapter 23 § 4 and chapter 17 § 7. However, as regards the second count, it did not consider that the circumstances were sufficiently serious to be qualified as “gross”. The applicant and N were each sentenced to one year’s imprisonment.
On 19 December 1996, the applicant appealed against the judgment to the Court of Appeal (Hovrätten för Nedre Norrland). N also appealed.
On 18 August 1997 the Court of Appeal scheduled a hearing for 7 and 8 October 1997. On 19 September 1997, N requested that the hearing be adjourned as he wished to call a new witness who would be in Alaska at that time. The applicant informed the court that he too wished to call that witness. Their request was granted and the hearing rescheduled for 6 and 7 April 1998. On 31 March 1998 the prosecutor submitted the records from interviews held by the police with this witness. The following day, N requested that the hearing be adjourned as he did not have sufficient time to go through the new documentation. The applicant and the prosecutor did not object and, accordingly, the hearing was re-scheduled for 17 and 18 November 1998. During the hearing the applicant, N, and four witnesses were heard and extensive written material submitted, including new material submitted by the applicant and a statement from an expert witness relied on by N.
On 17 December 1998 the judgment was upheld by the Court of Appeal, which stated inter alia:
“The penal value of the crimes of which [the applicant and N] have been found guilty clearly exceeds one year’s imprisonment. No personal circumstances with regard to [the applicant and N] have emerged which constitute sufficient reasons for choosing any other sanction than imprisonment. As the district Court has found, both of them shall therefore be sentenced to imprisonment.
Certainly, between the commission of the crimes and the sentencing, a longer period of time has elapsed than appears justifiable by reference to the nature and scope of the crimes. However, even in view of this and of what has further emerged in the case, the Court of Appeal finds that the sentences determined by the District Court appear well balanced.”
On 18 January 1999 the applicant and N requested leave to appeal to the Supreme Court (Högsta Domstolen). In the period between February 1999 and May 2000, the applicant and N were granted a number of extensions of the time-limits to submit their grounds of appeal. The applicant submitted his grounds of appeal on 29 March 1999. The applicant claimed that he completed his appeal on the same day. The Government claimed that the applicant did not complete his appeal until 5 May 2000. It is undisputed, however, that he submitted his claim for legal costs on the latter date. N completed his appeal on 17 May 2000 and submitted his claim for legal costs on 8 September 2000. On 27 September 2000 the Supreme Court refused leave to appeal.
